Xiaowen v Wang Ding Ho (2015 NY Slip Op 04088)





Xiaowen v Wang Ding Ho


2015 NY Slip Op 04088


Decided on May 13, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-08261
 (Index No. 703290/13)

[*1]Feng Xiaowen, etc., et al., appellants, 
vWang Ding Ho, respondent.


Sim & Record, LLP, Bayside, N.Y. (Sang J. Sim of counsel), for appellants.
John M. Crane, P.C., Port Chester, N.Y., for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated June 9, 2014, which granted the defendant's motion pursuant to CPLR 3211(a)(1) and (7) to dismiss the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly granted that branch of the defendant's motion which was pursuant to CPLR 3211(a)(1) and (7) to dismiss the cause of action alleging breach of contract. The complaint does not allege that the defendant failed to perform any of the obligations that are set forth in the written agreement executed by the parties (see Gelman v Buehler, 20 NY3d 534, 539; Davy v JP Morgan Chase & Co., 123 AD3d 870, 872).
The Supreme Court also properly granted that branch of the defendant's motion which was pursuant to CPLR 3211(a)(7) to dismiss the cause of action alleging defamation. The alleged defamatory statements were nonactionable, as the statements were of pure opinion (see Davis v Bowheim, 24 NY3d 262, 269-270; Mann v Abel, 10 NY3d 271, 276-277; Klepetko v Reisman, 41 AD3d 551, 552).
The plaintiffs' remaining contentions are without merit.
RIVERA, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court